Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because none of the prior art of record anticipates or renders obvious an activity-light-based parameter reporting system, comprising: a storage device activity light; a storage device that is coupled to the storage device activity light, wherein the storage device includes a parameter reporting engine that is configured to: monitor a parameter associated with the storage device; determine whether a rate of change of the parameter has exceeded a reporting rate of change; and drive, in response to determining that the rate of change of the parameter has exceeded the reporting rate of change, the storage device activity light via at least one activity light parameter reporting signal that is configured to report the parameter; and a controller that is configured to: monitor the driving of the storage device activity light by the parameter reporting engine; and identify a parameter value of the parameter via the at least one activity light parameter reporting signal used by the parameter reporting engine to drive the storage device activity light, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 7 is allowed because none of the prior art of record anticipates or renders obvious an Information Handling System (IHS), comprising:   a memory system that is 
Claim 14 is allowed because none of the prior art of record anticipates or renders obvious a method for reporting component parameters using a component activity light, the method including the steps of: determining, by the component, whether a rate of change of the parameter has exceeded a reporting rate of change; and driving, by the component in response to determining that the rate of change of the parameter has exceeded the reporting rate of change, a component activity light via at least one activity light parameter reporting signal that is configured to report the parameter, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Contact information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857